Citation Nr: 1243645	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $6,200.00.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from September 1990 to January 1994, and from April 1996 to March 2000.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a July 2008 decision of the Committee on Waivers and Compromises (Committee) of the Regional Office and Insurance Center (ROIC), in Philadelphia, Pennsylvania, of the Department of Veterans Affairs (VA).  

Following a review of the appellant's claim, the Board, in May 2012, remanded the claim to the RO for the purpose of obtaining missing documents.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred since May 2012, the Board finds there has been substantial compliance with its remand instructions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

The record indicates that RO was tasked to obtain a temporary file that contained documents pertinent to the appeal.  The RO has accomplished that task and those documents have been merged into the claims folder.  Following that merger, the RO subsequently issued a supplemental statement of the case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the May 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).



FINDINGS OF FACT

1.  The appellant obtained a divorce from his spouse on June 24, 2004.  For VA compensation purposes, prior to that date, the appellant was in receipt of VA benefits which included additional benefits for his dependent wife. 

2.  The VA did not learn of the appellant's divorce from his spouse until March 13, 2008.  

3.  The appellant is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment. 

4.  For the period from June 24, 2004, to March 13, 2008, the appellant received dependency benefits to which he was not entitled, because he had not advised VA of his divorce and he was not married during that time. 

5.  The appellant was at fault in the creation of an overpayment due to his failure to report his divorce from his spouse in June 2004.

6.  If the monies paid to appellant based on his failure to report that he was divorced were not recouped, it would result in unfair enrichment to the appellant.  


CONCLUSION OF LAW

The recovery of the overpayment of VA benefits for a dependent spouse from the appellant is not against equity and good conscience and, therefore, recovery of the amount paid for a dependent spouse is not warranted.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. § 1.963(a), 1.965(a) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant has come before the Board expressing disagreement with having to repay an overpayment of benefits.  He has contended that to repay the amount would cause a financial hardship.  As such, he has asked for a waiver. 

As noted above, the appellant had two periods of active duty service.  When he was released from duty, he contacted his local RO and informed them that he wished to restart and receive his VA compensation benefits.  Shortly thereafter, in September 2001, the appellant received notification from the Hartford RO that it his benefits were to commence.  The RO detailed the amount that he would be receiving, the starting date, and any monies that would be withheld.  Additionally, the letter to the appellant specifically noted the following:

We are paying you as a veteran with three dependent(s).  Your payment includes an additional amount for your spouse, K. and your children, N. and A.  Let us know right away if there is any change in the status of your dependents.  

The RO further explained that because the appellant had received severance pay from the military, the RO was required, by law, to withhold part of his VA disability payment until the severance pay was pay in full.  In essence, the appellant was told that he could not receive payment from the federal government twice for the same disabilities and disorders.  It was further noted that the appellant would be receiving a 100 percent disability rating, effective September 1, 2000, because it was determined that the appellant could not work due to his service-connected disabilities.  Again, this letter was sent to the appellant in September 2001.

Approximately six-and-one-half years after the RO reinstituted the appellant's VA compensation benefits payment, the appellant telephoned the VA and informed the VA employee that he was divorced.  This occurred on March 13, 2008.  He told the VA employee that he would be faxing a copy of the divorce action to the VA.  At that time, the VA employee informed the appellant that his benefits would be reduced effective July 1, 2004.  

As noted, a copy of the appellant's divorce decree was sent to the VA.  On that decree, it was indicated that the appellant and his then spouse were divorced in the state of Connecticut and that the date of judgment was June 24, 2004.  

After the VA received confirmation of the appellant's divorce from his spouse, it prepared a letter to the appellant.  That letter was dated March 13, 2008.  In that letter, it stated that the appellant's monthly entitlement amount was being adjusted and that the VA would pay compensation benefits at a rate of a "veteran with 2 dependents".  The letter stated the following:

	. . . We have removed your dependent spouse from you award from July 1, 2004, the first of the month following your divorce date of June 24, 2004.  We took this action based on our phone conversation with you March 13, 2008 and the copy of your divorce decree.

What You Owe
Because of the change in your dependency status, you have been paid too much.  You will receive a letter shortly to let you know how much you were overpaid and how you can repay this debt.  

After receiving the above letter, the appellant requested a waiver of overpayment.  That letter was received in June 2008.  In that letter, the appellant stated that it would be a financial hardship for him to pay back the amount owed.  He stated that he was using the money for the care of his two children and "paying this money back would put a lot of financial stress on my family."  Attached with the letter was a VA Form 5655, Financial Status Report, which provided details concerning the appellant's monthly income and expenses.  

After further review of the appellant's finances, the Committee on Waivers and Compromises, of the Philadelphia ROIC, sent a letter to the appellant in July 2008.  In that letter, the ROIC stated that it had denied the appellant's request for a waiver.  The ROIC stated that it found that there was no fraud, misrepresentative, or bath faith on the part of the appellant in creation of the indebtedness.  Nevertheless, the ROIC indicated that since the appellant failed to inform the VA of his divorce for a period extending four years, the appellant was at fault in the creation of the debt.  Moreover, based on the information provided in the Financial Status Report, the ROIC concluded that repayment of the debt would not create an undue financial hardship and repayment of the debt would not defeat the purpose of the benefits.  The ROIC also found that collection of the debt would not be against "equity and good conscience".  The appellant has subsequently appealed that action.

As an initial matter, the Board notes that the present case involves Chapter 53 of Title 38 of the Unites States Code, and therefore the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

Even though the VCAA does not apply, the Board notes that the RO notified the appellant of the relevant statutes and regulations in its November 2009 statement of the case (SOC).  The appellant, in response, has provided written statements in support of his claim.  The Board finds that he has been adequately notified of the relevant statutes and regulations and has been given the opportunity to submit any additional evidence he might have to support his waiver request.  Accordingly, the Board will address the merits of his request. 

Because the appellant has not challenged the validity of the debt, the question now before the Board is whether a waiver of recovery of an overpayment may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2012).  Under the criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: 

(1) fraud, 
(2) misrepresentation, or 
(3) bad faith. 

38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2012).  Consequently, before the Board may determine whether equity and good conscience affords the appellant a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim. 

The Board recognizes that the Committee on Waiver of Indebtedness has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the appellant caused the creation of the overpayment.  The Committee found in July 2008, that there was no evidence of fraud, misrepresentation, or bad faith.  Such elements contemplate a willful failure to report information with the intent to obtain unentitled benefits.  There is no evidence of record upon which the Board may conclude that the appellant's actions represented the intentional behavior to obtain Government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation or bad faith.  As such, there is therefore no statutory bar to waiver of recovery of the overpayment.

Where there is no fraud, misrepresentation, or bad faith on the service member's part with respect to the creation of the overpayment at issue, waiver of recovery of the assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2012).  The Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2012) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2012).  Regulations provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2012). 

The elements of equity and good conscience are as follows: 

(1)  fault of debtor, where actions of the debtor contribute to creation of the debt; 

(2)  balancing of faults, weighing fault of debtor against VA fault; 

(3)  undue hardship, whether collection would deprive debtor or family of basic necessities; 

(4)  defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; 

(5)  unjust enrichment, failure to make restitution would result in unfair gain to the debtor; 

(6)  changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

This list of elements is not intended to be all-inclusive.  38 C.F.R. § 1.965(a) (2012).

As indicated, the ROIC has determined that there is no evidence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the indebtedness.  The evidence of record supports that conclusion.  Yet, because he failed to timely advise VA of his divorce in June 2004, the Board finds that the appellant was solely at fault in the creation of an overpayment.  The Board further concludes that the creation of the overpayment cannot be considered to have resulted from VA error.  Clearly, an overpayment commenced when he was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA. 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

As outlined below, after weighing all of the enumerated factors, the Board finds that waiver of overpayment in the amount paid to the appellant is not warranted.  The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the appellant, inasmuch as it was due to his failure to keep the RO timely apprised of his divorce.  Thus, the Board finds that he bears primary fault in the creation of the overpayment at issue.  With respect to the third element, whether the appellant would be subjected to undue hardship if the debt were recovered, the evidence of record does not show that payment of this debt, either in part or in whole, would cause undue hardship to the appellant.  Although the appellant has averred that such a financial hardship would occur, the financial data that he submitted shows that he would have at least $1200.00 a month in expendable funds that could be used to repay the debt.  

The fourth element of equity and good conscience also does not a waiver of overpayment.  Recovery of the overpayment would not defeat the purpose for which the benefits were intended.  This is because the appellant was not eligible to receive the benefits paid to him for a dependent spouse as he was not married during that time period.  To collect those monies would not defeat the purpose for which the benefits were intended. 

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  In this instance, there would be unfair gain because for this period the appellant was not entitled to those monies.  In other words, the appellant would be unjustly enriched for an error of omission he committed.  If he did not pay back the monies, then he would receive something (money) for which he was not entitled thereto.  

The sixth element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Thus, this sixth element does not support the appellant's request for a waiver of recovery of the overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the appellant's claim for a waiver of the indebtedness, and the appellant has identified no other such factors.  As such, after weighing all of the enumerated factors, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.  The appellant is at fault for creating the debt as he did not inform the VA when he was divorced, recovery of the debt would not defeat the purposes for which the benefits were intended, and waiver of recovery of the debt would result in his unjust enrichment.  Therefore, the Board finds that waiver of recovery of the overpayment in the amount of $6,200.00 is not warranted.  

In reaching the above conclusions, the Board has considered the appellant's statements and the facts surrounding his divorce and financial status.  The Board has found the appellant's statements concerning the issue on appeal to be competent, credible and probative.  However, the Board finds that waiver of recovery of the indebtedness is not justified pursuant to the principles of equity and good conscience, based on the totality of the evidence, as was discussed above.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  As such, the claim is denied. 


ORDER

Waiver of recovery of the overpayment of VA benefits that were paid to him based on the appellant's failure to report that he was divorced is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


